


110 HR 6230 IH: Credit Rating Agency Transparency and

U.S. House of Representatives
2008-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6230
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2008
			Mr. McHenry
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to require
		  nationally registered statistical rating organizations to provide additional
		  disclosures with respect to the rating of certain structured securities, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Rating Agency Transparency and
			 Disclosure Act.
		2.Additional
			 ratings basis disclosures for structured securitiesSection 15E(c) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78o–7(c)) is amended by adding at the end the following
			 new paragraphs:
			
				(3)Disclosures with
				respect to structured securities
					(A)Regulations
				requiredThe rules and regulations prescribed by the Commission
				pursuant to this title with respect to nationally recognized statistical rating
				organizations shall, with respect to the procedures and methodologies by which
				any nationally recognized statistical rating organization determines credit
				ratings for structured securities—
						(i)specify the information required to be
				disclosed to such rating organizations by the originators, issuers, and
				underwriters of such structured securities on the collateral underlying such
				structured securities; and
						(ii)establish and implement procedures to
				collect and disclose information about the processes used by such originators,
				issuers, and underwriters to assess the accuracy and integrity of their data
				and fraud detection.
						(B)DefinitionFor
				purposes of this paragraph, the Commission shall, by rule or regulation, define
				the term structured securities as appropriate in the public
				interest and for the protection of investors.
					(4)Historical
				default rate disclosuresThe
				rules and regulations prescribed by the Commission pursuant to this title with
				respect to nationally recognized statistical rating organizations shall require
				each nationally recognized statistical rating organization to establish and
				maintain, on a publicly accessible Internet site, a facility to disclose, in a
				central database, the historical default rates of all classes of financial
				products rated by such
				organization.
				.
		
